DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 3/14/2022, claims 1, 5-8, 12, 13, and 15 were amended, claims 17 and 18 were newly introduce, claims 4, 9, 14 and 16 were cancelled. Accordingly claims 1-3, 5-8, 10-13, 15 and 17-18 are currently pending in the application.
Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15 and 17-18 are allowed over prior art of record.
Most relevant prior art of record is Marka et al. (WO 2017066514 A1) hereinafter Marka.
Regarding claim 1, Marka teaches A system (“Fig, 4C is a block diagram that illustrates example use of a highly directional microphone (e.g. a shotgun microphone) in a motorized pivot in a system” in ¶[0054]), comprising: a housing (referred to as Platform 472 in Fig. 4C); a detector to detect a location of a sound source in an environment surrounding the housing (referred to as Shotgun Microphone 476a in Fig. 4C); an adjustable arm coupled to the housing (referred to as Motorized Pivot 474 in Fig. 4C); and a sensor including a microphone disposed at a distal end of the adjustable arm (referred to as Shotgun Microphone 476a in Fig. 4C), wherein the adjustable arm is to adjust relative to the location of the sound source to adjust a distance (e.g., a shotgun microphone) in a motorized pivot in a system to locate, track and take remedial action against an individual or swarm of pests, according to an embodiment” in ¶[0054]) between the sensor and the location of the sound source (“the source strength of the unique acoustic signature is known, and the distance from a microphone to the individual or swarm can be estimated from the amplitude alone of the signal received at each microphone.” in ¶[0043]),

The following is the reason for allowance of claim 1:
Marka alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises the sound source being a person and the environment being a room nor does Marka disclose the system further comprising adjust a distance between the sensor and the location of person by: expanding the adjustable elongated arm relative to the location of the person to increase the distance between the sensor and the location of the person and thereby reduce background noise; or contracting the adjustable elongated arm relative to the location of the person to increase the distance between the sensor and the location of the person and thereby reduce passive interference from the person,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2, 3, 5-7, claims are allowed for their dependency on allowed claim 1.
Regarding claim 8, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 10, 11, 17, claims are allowed for their dependency on allowed claim 8.

Regarding claims 13, 15 and 18, claims are allowed for their dependency on allowed claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner




/AMMAR T HAMID/Primary Examiner, Art Unit 2654